Appeal by the de*968fendant from a judgment of the Supreme Court, Queens County (Latella, J.), rendered May 22, 2012, convicting her of grand larceny in the second degree (five counts) and criminal possession of stolen property in the second degree (five counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions that certain testimony was improperly admitted at trial are unpreserved for appellate review (see CPL 470.05 [2]; People v Graves, 85 NY2d 1024 [1995]). In any event, her contentions are without merit (see People v Reid, 19 NY3d 382, 388 [2012]; People v Keindl, 68 NY2d 410, 422 [1986]).
The defendant’s attorney provided meaningful representation (see People v Benevento, 91 NY2d 708 [1998]; People v Baldi, 54 NY2d 137 [1981]). Mastro, J.P, Dickerson, Lott and Hinds-Radix, JJ., concur.